IN THE
                        TENTH COURT OF APPEALS



                               No. 10-12-00288-CV

                           IN RE MEGAN DODSON


                               Original Proceeding



                         MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.   Relator’s motion for

emergency stay is dismissed as moot.




                                             AL SCOGGINS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed August 8, 2012
[OT06]